Case 1:20-cv-00310-JMS-WRP Document 38 Filed 12/14/20 Page 1 of 1            PageID #: 672




                                      MINUTES


   CASE NUMBER:           1:20-cv-00310-JMS-WRP
   CASE NAME:             Bank of America Corporation, et al. v. County of Maui
   ATTYS FOR PLA:         Ryan T. Scarborough
                          Doug S.G. Chin
                          Michaela S. Wilkes Klein
   ATTYS FOR DEFT: Margery S. Bronster
                   Rex Y. Fujichaku
                   Kevin Allen Morris


        JUDGE:      J. Michael Seabright         REPORTER:       Cynthia Fazio

        DATE:       12/14/2020                   TIME:           10:00 am - 10:30 am


  COURT ACTION: EP: Hearing on Defendant County of Maui’s Motion to Dismiss
  Complaint conducted by video teleconference held.

  Oral arguments heard.

  [26] Defendant County of Maui’s Motion to Dismiss Complaint, Filed July 10, 2020
  [ECF1] - GRANTED. Court to issue a written order.




  Submitted by: Renee L.F. Honda, Courtroom Manager
